DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 08-10-2020.
Claim Objections
Claim 12 is objected to because of the following informalities: the phrase “an curved convex pattern” should read “a curved convex pattern”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In this instant case: claim 19 is rejected because the phrase "especially" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-7, 14, 16-18, and 20-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bryne (2004/0187635).

    PNG
    media_image1.png
    498
    813
    media_image1.png
    Greyscale

Regarding claim 1, Bryne discloses a mountain bike shoe sole, comprising an outsole having a lower surface and a tread (fig 1), at least a recessed area (fig 2 annotated above), provided in said lower surface of said outsole and recessed with respect thereof, for housing a cleat assembly and comprising an inner surface, wherein said 5recessed area further comprises at least one ramp (fig 2 annotated above) which has a sloped surface with respect of said inner surface and/or lower surface of said outsole (para 0037 to 0040).  
Regarding claim 2, Bryne discloses said at least one ramp includes a first ramp placed at a fore position with respect to said inner surface for an easy 10access of an engagement mechanism of a clipless pedal in said recessed area and/or a second ramp placed at a rear position with respect to said inner surface for an easy exit of an engagement mechanism of a clipless pedal (fig 2 annotated above).  
Regarding claim 3, Bryne discloses said first ramp starts at a 15front side of said inner surface while said second ramp starts at a rear side of said inner surface (fig 2 annotated above).  
Regarding claim 4, Bryne discloses said first ramp has an inner side, corresponding to the front side of the inner surface, and an outer side, placed at the 20lower surface of the outsole and lateral sides substantially perpendicular to the plane of the ground and/or to the lower surface of the outsole and/or to the plane where the first ramp lies and/or to the inner surface (fig 2 annotated above).  
Regarding claim 5, Bryne discloses said outer side has a size 25smaller than the size of the inner side and/or wherein said the lateral sides have a radial conformation, in order to gradually and uniformly connect with lateral walls of said recessed portion (fig 2 annotated above).  
Regarding claim 6, Bryne discloses said second ramp has an 3inner side, corresponding to a rear side of said inner surface, an outer side, placed at the lower surface of the outsole in a rearwardly position with respect to the recessed area, and lateral sides, in connection with lateral walls of the recessed area (fig 2 annotated above).  
Regarding claim 7, Bryne discloses said outsole includes, 35along said recessed area and/or along said inner surface, two slots for connection during use with said cleat assembly (fig 2 annotated above).  
Regarding claim 13, Bryne discloses said recessed area is 25provided in a zone of the sole between a central area (C) and a front area (F) of the sole and has a width which is constant and/or which size is smaller than the size of a main longitudinal length thereof (figs 1-2).  

    PNG
    media_image2.png
    484
    810
    media_image2.png
    Greyscale

Regarding claim 14, Bryne discloses said recessed area 30comprises said inner surface and lateral walls, wherein said inner surface is the surface of said receded area placed at a deeper position with respect to the lower surface of the sole (fig 2 annotated above and as seen in fig 1 that the recess area must have 4 sides front, back, middle and lateral sides) and/or wherein said inner surface has a flat extension or a slightly curved planar extension, with cavity faced away from said lower surface of the outsole.  
Regarding claim 16, Bryne discloses said inner surface comprises sides which are substantially parallel and are placed respectively at the outer side and at the inner side of the foot of the user and/or wherein said sides have a size substantially equal to the length of the inner surface (fig 2 annotated above).  
Regarding claim 17, Bryne discloses said inner surface comprises a front side and a rear side, which are substantially parallel with respect to each and have a size substantially equal to the width of the inner surface (fig 2 annotated above).  
15 Regarding claim 18, Bryne discloses said sole is, in a front (F) part thereof, raised with respect to a heel (H) area and/or central area (C) of said sole and/or wherein said sole is, in a front (F) part thereof and/or said recessed area is curved with concavity (Q) facing away from the ground (fig 2 annotated above).  
Regarding claim 20, Bryne discloses a securement block (fig 2, member 152a and 152b) or a provisionally stop area when the engagement of a pedal with the sole does not occur.  
Regarding claim 21, Bryne discloses said securement block comprises a protrusion with a semi-cylindrical and/or parallelepiped-like conformation or mixture of such conformations and/or wherein an outermost surface of said protrusion lies on the plane of the lower surface of the outsole, determining a portion of said outsole and/or of 30said tread, and/or wherein said securement block further comprises a cross hollow zone, shaped like a channel and/or wherein said securement block determines at least one hollow seat or two hollow seats, one placed between the securement block and the recessed area and another placed between the securement block and the lower surface of the sole (fig 2, member 152a and 152b, para 0039-0043).
	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryne (2004/0187635) as applied to claim 1 above, and further in view of Aoki et al. (2016/0249704).
Regarding claim 8, Bryne teaches all limitations of claim 1 except said tread comprises a plurality of studs and at least one channel.  
Aoki teaches a bicycle sole having tread wherein said tread comprises a plurality of studs and at least one channel (fig 2 annotated below).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Bryne by using studs and channel, as taught by Aoki, in order to provide some traction for a using when using the shoe for walking.

    PNG
    media_image3.png
    548
    823
    media_image3.png
    Greyscale

Regarding claim 9, the modified Bryne-Aoki teaches all limitations of claim 8 and Aoki further teaches each stud of said plurality 5of studs is determined by said at least one channel, wherein each stud of said plurality of studs has a sidewall raised inwardly with respect to the lower surface of the sole and a base face which defines the lower surface of the sole can have, in a plan view, a square, rectangular, polygonal or irregular shape (fig 2 annotated above).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Bryne by using channels to define stud, as taught by Aoki, in order to provide some traction for a using when using the shoe for walking.
Regarding claim 10, the modified Bryne-Aoki teaches all limitations of claim 9 and Aoki further teaches said base face has a square, rectangular, polygonal or irregular shape (fig 2 annotated above).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Bryne by using Aoki shape, in order to provide some traction for a using when using the shoe for walking.
Regarding claim 11, the modified Bryne-Aoki teaches all limitations of claim 8 and Aoki further teaches said at least one channel comprises channels having a substantially cross direction and channels having a substantially 15longitudinal direction, wherein said channels having a substantially longitudinal direction have a curved pattern which follows the shape of the outer side of the sole  (fig 2 annotated above).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Bryne by using channels direction, as taught by Aoki, in order to provide some traction for a using when using the shoe for walking.
Examiner Noted: regarding claims 9-11 since applicant does not provide any criticality or unexpected results why the channel and stud must be that specific orientation and shape, and the court held that the particular placement of a structure was held to be an obvious matter of design choice. The prior art must provide a motivation or reason for the worker in the art, without the benefit of appellant’s specification, to make the necessary changes in the reference device." Ex parte Chicago Rawhide Mfg. Co., 223 USPQ 351, 353 (Bd. Pat. App. & Inter. 1984).
Regarding claim 15, Bryne teaches all limitations of claim 1 except said lateral walls are placed respectively towards the sides of the foot and/or said lateral walls are substantially 16Attorney Docket: 374-665 perpendicular to the plane of the inner surface and/or to the lower surface of the outsole and/or wherein said lateral walls have a rectangular or trapezoidal shape, and/or an arched shape if the inner surface has a curved extension, and/or wherein each of said lateral walls has a height sized in a range of 7.5 to 7.9 mm or of 7.7 mm. 
Aoki teaches a bicycle sole having a recess with lateral walls are placed respectively towards the sides of the foot and/or said lateral walls are substantially 16Attorney Docket: 374-665 perpendicular to the plane of the inner surface and/or to the lower surface of the outsole and/or wherein said lateral walls have a rectangular or trapezoidal shape, and/or an arched shape if the inner surface has a curved extension, and/or wherein each of said lateral walls has a height sized in a range of 7.5 to 7.9 mm or of 7.7 mm (fig 6, member 128, para 0046).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the sole of Bryne by using the wall height and structure, as taught by Aoki, in order to engage the recess to another particular pedal (Aoki, para 0046).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bryne (2004/0187635) as applied to claim 18 above, and further in view of Aoki et al. (2016/0249704) and Stom “https://rideissi.com/articles/stomp-traction-in-our-way-shape-and-form”.
Regarding claim 19, Bryne teach all limitations of claim 18 except said concavity (Q) has a curvature radius in the range of 130 mm to 170 mm  especially 150 mm.  
Stomp teaches that the width of the pedal is about 120 mm (fig below); therefore the recess must be bigger to accommodate the size of the pedal. And as seen in fig 6 Aoki which teach the height and the lengths of the top and bottom side and the angles of the recess; therefore based on the radius of curvature calculator it is about 130mm).

    PNG
    media_image4.png
    672
    895
    media_image4.png
    Greyscale

It would have It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the recess of Bryne by using the suggested size in both Aoki and Stomp in order to ensure the best contact between the pedal and the user shoe.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732